Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 8 are canceled; claims 1-2, 4-7 and 9-11 are pending.

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Ahmadzadeh cannot be interpreted as teaching features related to Applicant's claimed feature of a) allocating resources indicated by the uplink grant to first and second logical channels having positive token values by amount of corresponding prioritized bit rates (PBRs) with decrementing corresponding token values of each logical channel by amount of allocated resources.
In response, Ahmadzadeh discloses [0092] In some aspects, the uplink logical channel may be a first uplink logical channel with a first prioritized bit rate; wherein the deducting the tokens corresponding to the uncompressed portion of the data may cause a first bit rate, associated with the first uplink logical channel, to be greater than a bit rate of the first uplink logical channel without data compression; and wherein the deducting the tokens corresponding to the uncompressed portion of the data may cause a second bit rate, associated with a second uplink logical channel, to be approximately equal to a second prioritized bit rate associated with the second uplink logical channel, the first uplink logical channel may have a higher priority than the second uplink logical channel. Hence disclosing  a) allocating resources indicated by the uplink grant to first . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2010/0281486 in view of Ahmadzadeh et al., US 2016/0142934.  
Claim 1, Lu discloses a method for allocating resources by a transmission end in a wireless communication system, the method comprising: 

wherein a priority of the first logical channel is higher than a priority of the second logical channel ([0070] Logical channels 1-4 are prioritized with decreasing priority order in which logical channel 1 has highest priority and logical channel 4 has lowest priority);  
generating a data unit including data from the first and second logical channels ([0051] calculates data that can be transmitted with available resource for each logical channel) based on the uplink grant ([0053] resource allocation of the logical channel data based on the received uplink grant and the pre-configured prioritized bit rate (PBR) of the logical channel); and  
transmitting the data unit to a network ([0051] priority handling and multiplexing on transmitting data of different logical channels), wherein generating the data unit comprises: 
allocating resources indicated by the uplink grant to first and second logical channels having corresponding prioritized bit rates (PBRs) ([0053] resource allocation of the logical channel data based on the received uplink grant and the pre-configured prioritized bit rate (PBR) of the logical channel) 
but is silent on, 
having positive token values by an amount of corresponding prioritized bit rates (PBRs), 
with decrementing corresponding token values of each logical channel by amount of allocated resources; 

if a token value of the second logical channel is greater than 0, allocating remaining resources to the second logical channel until the token value of the second logical channel becomes zero.  
However, as Ahmadzadeh discloses having positive token values by amount of corresponding prioritized bit rates (PBRs) ([0397] an uplink logical channel may be associated with a corresponding token bucket, where the token bucket may collect tokens at a rate corresponding to the PBR of the logical channel up to a maximum token bucket size), 
with decrementing corresponding token values of each logical channel by amount of allocated resources ([0397] the UE may serve a highest priority logical channel until a token bucket, associated with the highest priority logical channel, is empty (e.g., indicating that the logical channel has achieved a bit rate faster than the PBR)); 
if a token value of the first logical channel is greater than 0 ([0397] until a token bucket, associated with the highest priority logical channel, is empty), allocating remaining resources to the first logical channel until the token value of the first logical channel becomes zero ([0397] the UE may serve a highest priority logical channel until a token bucket, associated with the highest priority logical channel, is empty (e.g., indicating that the logical channel has achieved a bit rate faster than the PBR)); and 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu invention with Ahmadzadeh invention to include the claimed limitation(s) so as to allow the UE to allocate resources corresponding to the priority of the logical channels and data sizes for uplink to the network thereby improving data uplink process. 
Claim 6, see claim 1 for the rejection, Lu discloses (fig 4, UE 410) an apparatus for wireless communications, comprising: 
a radio frequency (RF) module (fig 4, transmitter receiver); 
a memory (fig 4, [0051] receive a payload unit); and 
at least one processor coupled to the memory and the RF module (fig 4), wherein the at least one processor is configured to: 
receive an uplink grant for first and second logical channels; 
wherein a priority of the first logical channel is higher than a priority of the second logical channel;  
generate a data unit including data from the first and second logical channels based on the uplink grant; and 
transmit the data unit to a network, wherein the at least one processor is further configured to: 

if a token value of the first logical channel is greater than 0, allocate remaining resources to the first logical channel until the token value of the first logical channel becomes zero; and 
if a token value of the second logical channel is greater than 0, allocate remaining resources to the second logical channel until the token value of the second logical channel becomes zero.  
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2010/0281486 and Ahmadzadeh et al., US 2016/0142934 in view of Guo, US 2009/0154430.  
Claim 2, Lu as modified discloses the method of claim 1, further comprising: 
but Lu and ahmadzadeh invention is silent on,  
if remaining resources are exist and remaining data from the first logical channel exists after the token value of the second logical channel becomes zero, allocating remaining resources to the first logical channel regardless of the token value of the first logical channel until the resources indicated by the uplink grant are exhausted.  
However, as Guo discloses if remaining resources are exist and remaining data from the first logical channel exists after the token value of the second logical channel becomes zero ([0043] when the grant remains and the logical channels still have data for transmission, the present invention allows logical channels to be allocated resource 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu and Ahmadzadeh invention with Guo invention to include the claimed limitation(s) so as to allow the logical channels to allocated to transmit data without a limitation of a token value thereby improving system communications. 
Claim 7, see claim 2 for the rejection, Lu as modified discloses the apparatus of claim 6, wherein, if remaining resources are exist and remaining data from the first logical channel exists after the token value of the second logical channel becomes zero, the at least one processor is further configured to allocate remaining resources to the first logical channel regardless of the token value of the first logical channel until the resources indicated by the uplink grant are exhausted.  
Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2010/0281486 and Ahmadzadeh et al., US 2016/0142934 in view of Nguyen et al., US 2014/0133410 and further in view of Guo, US 2009/0154430.  
Claim 4, Lu as modified discloses the method of claim 1, 
but Lu and ahmadzadeh invention is silent on,  

However, as Nguyen discloses wherein if the token value of the first logical channel is greater than 0 ([0069] the UE determines if the token bucket value, Bj, for the logical channel j is greater than zero), the remaining resources are allocated to the first logical channel by the amount of remaining data from the first logical channel ([0069] If control data is present at 1120, at 1130, the UE allocates uplink resources to logical channel j. According to an aspect, the uplink resources may be allocated according to the PBR of the logical channel and the uplink allocation for the particular TTI. At 1135).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu and Ahmadzadeh invention with Nguyen invention to include the claimed limitation(s) so as to allow resources allocated to the logical channels to transmit data according to the resource allocation parameters. 
But Lu, Ahmadzadeh and Nguyen invention does not explicitly disclose, 
and if amount of remaining data from the first logical channel is less than the token value of the first logical channel.
However, as Guo discloses and if amount of remaining data from the first logical channel is less than the token value of the first logical channel ([0048] When allowed resource amount of a logical channel is insufficient, the logical channel still can be 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu, Ahmadzadeh and Nguyen invention with Guo invention to include the claimed limitation(s) so as to allow resources allocated to the logical channels to transmit data even in the case the resource is insufficient the logical channel still can be allocated resource at the present TTI, to enhance the speed and efficiency of data transmission. 
Claim 5, see claim 4 for the rejection, Lu as modified discloses the method of claim 4, wherein if the token value of the second logical channel is greater than 0 and if amount of remaining data from the second logical channel is less than the token value of the second logical channel, the remaining resources are allocated to the second logical channel by the amount of remaining data from the second logical channel.  
Claim 9, see claim 4 for the rejection, Lu as modified discloses the apparatus of claim 6, wherein if the token value of the first logical channel is greater than 0 and if amount of remaining data from the first logical channel is less than the token value of the first logical channel, the at least one processor is further configured to allocate the remaining resources to the first logical channel by the amount of remaining data from the first logical channel.  
Claim 10, see claim 4 for the rejection, Lu as modified discloses the apparatus of claim 9, wherein if the token value of the second logical channel is greater than 0 and if amount of remaining data from the second logical channel is less than the token value of the second logical channel, the at least one processor is further configured to allocate .  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2010/0281486 and Ahmadzadeh et al., US 2016/0142934 in view of Kuznetsov et al., US 2017/0263014.  
Claim 11, Lu as modified discloses the apparatus of claim 6, 
but Lu and ahmadzadeh invention is silent on,  
wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE.
	However, as Kuznetsov discloses wherein the at least one processor is further configured to implement at least one advanced diver assistance system (ADAS) function based on signals that control the UE ([0159] Referring to FIG. 3, the electronic device 100 may be connected to the advanced driver assistance system (ADAS) 300 of the vehicle).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu and Ahmadzadeh invention with Kuznetsov invention to include the claimed limitation(s) so as to allow an UE to integrate with the advanced driver assistance system (ADAS) in order to carry out functions of monitoring and controlling of a vehicle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DINH NGUYEN/Primary Examiner, Art Unit 2647